Electronically Filed
                                                       Supreme Court
                                                       SCAD-11-0000162
                                                       21-NOV-2011
                                                       03:04 PM
                          SCAD-11-0000162 


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                  EARLE A. PARTINGTON, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 10-079-8913)


           ORDER SUSPENDING IMPOSITION OF DISCIPLINE

  (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

    and Intermediate Court of Appeals Chief Judge Nakamura,

                in place of Acoba, J., recused)


          Upon consideration of the Supplement to Motion for

Reconsideration of Order Filed November 9, 2011, and for Stay of

All Proceedings, Filed November 18, 2011, by Respondent

Earle A. Partington and the evidence therein, particularly the

order of the United States District Court for the District of

Columbia temporarily suspending the imposition of discipline by

the United States Department of the Navy’s Judge Advocate

General, 

          IT IS HEREBY ORDERED that the 30-day period of

disciplinary suspension imposed upon Respondent Partington by the

Supreme Court is suspended until December 3, 2011.    Duties

required by Respondent Partington pursuant to the Rules of the

Supreme Court of the State of Hawai'i Rule 2.16(c) are therefore
also suspended until December 3, 2011.
          DATED:   Honolulu, Hawai'i, November 21, 2011.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Craig H. Nakamura




                                 2